DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
2. 	Claims 6, 14, and 22 are cancelled. 
3.  	Claims 1-5, 7-13, 15-21, 23, and 24 are pending and presented for examination.


Response to Arguments
4.          Applicant's arguments filed on 09/23/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
a)	In regard to 101 rejection, the Applicant has provided arguments, “Initially, the claims do not recite a judicial exception as discussed above. However, even if the claims can somehow be construed to recite a judicial exception that falls within the above subject matter groupings, the claims integrate the judicial exception into a practical application to render the claims statutory…Thus, the claimed features clearly improve the technical field of meteorological forecasting .

In response to argument:

a)	In Response, the Examiner respectfully disagrees because the claims recite a judicial exception. Regarding independent Claim 1, we recognize that the limitations “processing weather data to determine one or more weather values for a location; comparing the one or more weather values to baseline weather data for the location and one or more other locations to identify a weather event, 
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitations “receiving a request from a user device for weather information for the location; and providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount” are additional elements.
 	The claim limitations “receiving a request from a user device for weather  information for the location”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of receiving and/or collecting information) such that it amounts no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Miller et al. US 2016/0061992 (hereinafter, Miller), Rainey et al. US 2018/0268332 (hereinafter, Rainey) ([0107]-[0108], Fig. 3), both show that receiving a request from a user device for weather information for the location is well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, and are nothing more than data collection or gathering required to perform the abstract idea.
Further, the claim recites “providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea, and are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of providing and/or displaying information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Miller ([0035], [0041], [0044], Fig. 4), and Rainey ([0058], [0071], [0080], Figs. 4c, 7, 9), both show that providing information relating to the weather event and other weather information to 
Regarding independent claims 9 and 17, the claims are rejected with the same rationale as in claim 1.

s 1-5, 7-13, 15-21, 23, and 24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
7.	Claims 1-5, 7-13, 15-21, 23, and 24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claims 1, 9, and 17 recite the limitation “wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount.” However, the claim language “wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount” is unclear. As indicated in the  originally filed specification, the limitation “a high temperature that exceed a historical baseline temperature by a threshold amount” is listed as one of a negative weather 
 	   For examination purpose, Examiner interprets the above limitation as, wherein the impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount. Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 101 
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. 	Claims 1-5, 7-13, 15-21, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A computer-implemented method for providing location-based weather services, comprising:
processing weather data to determine one or more weather values for a location;
   	comparing the one or more weather values to baseline weather data for the location and one or more other locations to identify a weather event, wherein the weather event is identified in response to determining that the one or more weather values deviate from a corresponding one or more baseline values of the baseline weather data by a threshold amount;
 	receiving a request from a user device for weather information for the location;  and providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “processing weather data to determine one or more weather values for a location; comparing the one or more weather values to baseline weather data for the location to identify a weather event, wherein the weather event is identified in response to determining that the one or more weather values deviate from a October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites receiving a request from a user device for weather information for the location; and providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount. The step of “receiving a request from a user device for weather information for the location”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of receiving and/or collecting information) such that it amounts no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Miller ([0041]-[0042], Fig. 3), and Rainey ([0107]-[0108], Fig. 3), both show that receiving a request from a user device for weather information for the location is well-understood 
The claim recites “providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea, and are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of providing information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Miller ([0035], [0041], [0044], Fig. 4), and Rainey ([0058], [0071], [0080], Figs. 4c, 7, 9), both show that providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are receiving a request from a user device for weather information for the location; and providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount. The combination of these elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2, 10, and 18, add the additional element of “wherein the information relating to the weather event to the user device includes one or more of: a 
 	Dependent claims 3, 11, and 19, add further details of the identified abstract idea. The claims are not patent eligible.
 	Dependent claims 4, 12, and 20, add further details of the identified abstract idea. The claims are not patent eligible.
 	Dependent claims 5, 13, and 21, add further details of the identified abstract idea. The claims are not patent eligible.
Dependent claims 7, 15, and 23, add the additional element of “wherein the visual indicator comprises a color indicator”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. Further, this step is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of providing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components. The claims are not patent eligible.
 	Dependent claims 8, 16, and 24, add further details of the identified abstract idea. The claims are not patent eligible.
Independent claim 9, the limitations “process weather data to determine one or more weather values for a location; compare the one or more weather values to baseline weather data for the location and one or more other locations to identify a weather event, wherein the weather event is identified in response to determining that the one or more weather values deviate from a corresponding one or more baseline values of the baseline weather data by a threshold amount” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, 
receive a request from a user device for weather information for the location; and provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny Miller ([0010], Fig. 5), and Rainey ([0047], Fig. 2), both show that one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors are well-understood and purely conventional (i.e., as a generic computer structures performing a generic computer functions) in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry.
 	The claim limitation “receive a request from a user device for weather information for the location”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of receiving and/or collecting information) such that it amounts no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Miller ([0041]-[0042], Fig. 3), and Rainey ([0107]-[0108], Fig. 3), both show that receiving a request from a user device for weather information for the location is well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in 
The claim recites “provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea, and are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of providing information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Miller ([0035], [0041], [0044], Fig. 4), and Rainey ([0058], [0071], [0080], Figs. 4c, 7, 9), both show that provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount are well-understood and purely conventional in the relevant art and 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The combination of these elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Independent claim 17, the limitations “process weather data to determine one or more weather values for a location; compare the one or more weather values to baseline weather data for the location and one or more locations to identify a weather event, wherein the weather event is identified in response to determining that the one or more weather values deviate from a corresponding one or more baseline values of the baseline weather data by a threshold amount” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the computer program product comprising one or more computer readable Miller ([0010], Fig. 5), and Rainey ([0047], Fig. 2), both show that the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer are well-understood and purely conventional in the relevant art (i.e., as a generic computer structures performing a generic computer functions) and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry.
Miller ([0041]-[0042], Fig. 3), and Rainey ([0107]-[0108], Fig. 3), both show that receiving a request from a user device for weather information for the location is well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry.
The claim recites “provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, and wherein the positive impact of the weather event includes one or more of: a transition to sunny weather, and a high temperature that exceed a historical baseline temperature by a threshold amount”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea, and are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of providing information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Miller ([0035], [0041], [0044], Fig. 4), and Rainey ([0058], [0071], [0080], Figs. 4c, 7, 9), 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The combination of these elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.

Examiner’s Note
11.	Regarding Independent claims 9 and 17, the claims recite “one or more computer readable storage media”. The computer readable storage media is defined as “not to be construed as being transitory signals per se,” (Specification, [0073]). 


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-5, 7, 9-13, 15, 17-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 2016/0061992 (hereinafter, Miller), in view of Rainey et al. US 2018/0268332 (hereinafter, Rainey).

14.  	Regarding claim 1, Miller discloses a computer-implemented method for providing location-based weather services (Abstract: An automated global weather notification system), comprising: 	
 	processing weather data to determine one or more weather values for a location ([0012]-[0013], Fig. 1: obtain and process observational weather data in order to automatically determine if a weather notification should be generated. The system is capable of generating weather notifications for particular geographic locations based on the observational weather data…The observational data 110 may be obtained via weather data collection stations, weather databases, satellites, individual weather measuring devices, and/or any other method of collecting and distributing weather data. The collected observational data 110 may be stored in a database that includes multiple categories of weather data information. For example, the database may include categories for temperature (see also [0035])); 
 	comparing the one or more weather values to baseline weather data for the location and one or more other locations to identify a weather event, wherein the weather event is identified in response to determining that the one or more weather values deviate from a corresponding one or more baseline values of the baseline weather data by a threshold amount ([0012]: The system is capable of generating weather notifications for particular geographic locations based on the observational weather data as well as the application of business rules and conditional variables that may vary based upon the particular geography at issue. For example, the global weather notification system may obtain observational weather data in the form of forecasts grids and apply business rules and/or conditional variables to the forecast grid data. The system may also identify relevant users in specific geographic locations and deliver notifications to those users…Further, [0035]: In addition to utilizing "Feels Like" temperature values, extreme heat business rule 130 may incorporate a Departure Value calculation…The Departure Value reflects the difference between a current or forecasted "Feels Like" temperature and the historically average "Feels Like" temperature. In either case, extreme heat business rule 130 may compare the Departure Value to a threshold value. If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification step 150…the calculation of whether the Departure Value meets or exceeds the threshold value may include the application of conditional variables 140, such as for example a climatology grid, to account for regional averages and other relevant differences between geographic locations), where current or forecasted "Feels Like" temperature is interpreted as equivalent to one or more weather values; and the historically average "Feels Like" temperature is interpreted as equivalent to the baseline; and “Extreme Heat Notification” is interpreted as equivalent to weather event, 
 	receiving a request from a user device for weather information for the location ([0041]-[0042]: Turning now to FIG. 3, a portion of the automated global weather notification system is shown in the form of a flow diagram…At step 310,requests for notifications are received at the aggregated notification system. At step 320, the notification system identifies users in a particular geographic area); and   
 	providing information relating to the weather event to the user device, wherein the information relating to the weather event includes a visual indicator associated with an impact of the weather event, wherein the impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a threshold amount ([0035], [0041], [0044], Fig. 4: depending on the type of notification required, different subsets of users in different geographic areas may be targeted. For example, if the notification is applicable at the grid level, the notification may be sent only to users within the applicable grid points corresponding to the notification…the Departure Value reflects the difference between a current or forecasted "Feels Like" temperature and the historically average "Feels Like" temperature. In either case, extreme heat business rule 130 may compare the Departure Value to a threshold value. If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification 150. (see also [0036]-[0040])). 
	Miller does not disclose:
 	providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, wherein the positive impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a threshold amount.  
 	However, Rainey discloses:
 	 providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event  ([0058], [0071], [0080], Fig. 9:  the notification modules 480 and/or the procedure modules 490 are color-coded to indicate whether the conditions are favorable or unfavorable. An indication of whether a condition is favorable or unfavorable may be user-specified and stored, for example, as part of the user-specified notification thresholds 332. The system 200 may also include pre-determined indications of whether conditions are favorable or unfavorable. As shown in FIG. 4C, for example, the procedure module 490 may be red to indicate that the conditions are unfavorable while the notification module 480 may be green to indicate that the conditions are favorable. The notification modules 480 and/or the procedure modules 490 may also include user-specified or pre-determined information to describe the weather conditions or a potential impact of the weather conditions…Notifications may have tiered levels of severity. In one example, a purple colored notification may be more severe than a red colored notification and a green colored notification may indicate a reduction in severity…Accordingly, the graphical user interface 380 may output a notification indicating a reduction in severity. For example, the hourly forecasts for those time periods in the module 920 may be colored green…Further, [0089]: Referring back to FIG. 4C, for example, the procedure module 490 illustrates a module configured to identify a user-specified procedure 326 (in that example, "Procedure 9") in response to a user-specified notification threshold 332 (in that example, if the temperature is forecasted to exceed 86 degrees…). Referring to FIG. 7, the procedure module 790 illustrates a module configured to output a user-specified notification … and a user-specified procedure 326 (in that example, "Procedure 9") in response to a user-specified notification threshold 332 …The user-specified procedures 326 may also be output by graphical user interface 380 by a textual presentation (such as the textual notification view 1200), or by any other method such as email, text message, smart phone widget or notification, automated or personal telephone call, etc. The textual notifications and/or the procedures 326 may include text, graphics, maps, animation, audio, a link to receive audio, video, a link to receive video, etc.  (See also [0023], [0029], [0040])).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to use providing information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, wherein the positive impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a  as taught by Rainey. The motivation for doing so would have been in order to output weather information and indicating a level of severity (Rainey, [0071]).

15.	Regarding claim 2, Miller in view of Rainey disclose the computer-implemented method of claim 1 as disclosed above. 
 	Miller further discloses wherein the information relating to the weather event to the user device includes one or more of: a description of the weather event, a starting time of the weather event, and a duration of the weather event ([0035]: If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification step 150). 

16.	Regarding claim 3, Miller in view of Rainey disclose the computer-implemented method of claim 1 as disclosed above. 
 	Miller further discloses wherein the one or more weather values include one or more from a group of: current weather values, and forecasted weather values ([0035]: current or forecasted "Feels Like" temperature). 

17.	Regarding claim 4, Miller in view of Rainey disclose the computer-implemented method of claim 1 as disclosed above. 
 	Miller further discloses wherein the one or more baseline values include one or more from a group of record high values, record low values, average values,  ([0035]: average temperature). 

18.	Regarding claim 5, Miller in view of Rainey disclose the computer-implemented method of claim 1 as disclosed above.  
	Miller further discloses wherein the one or more weather values are selected from a group of: a wind chill value, a precipitation value, a heat index value, a visibility value, and a dew point value ([0034]: precipitation).  
 	
19.	Regarding claim 7, Miller in view of Rainey disclose the computer-implemented method of claim 1 as disclosed above.  
	Miller does not disclose:
 	wherein the visual indicator comprises a color indicator.  
 	However, Rainey discloses:
 	 wherein the visual indicator comprises a color indicator (Fig. 9, [0071]:  Notifications may have tiered levels of severity. In one example, a purple colored notification may be more severe than a red colored notification and a green colored notification may indicate a reduction in severity).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to use wherein the visual indicator comprises a color indicator as taught by Rainey. The motivation for doing so would have been in order to output weather information and indicating a level of severity (Rainey, [0071]).

20.  	Regarding claim 9, Miller discloses a computer system for providing location-based weather services, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors ([0013], Fig. 1: An automated global weather notification system 100), the program instructions comprising instructions to:
 	process weather data to determine one or more weather values for a location ([0012]-[0013], Fig. 1: obtain and process observational weather data in order to automatically determine if a weather notification should be generated. The system is capable of generating weather notifications for particular geographic locations based on the observational weather data…The observational data 110 may be obtained via weather data collection stations, weather databases, satellites, individual weather measuring devices, and/or any other method of collecting and distributing weather data. The collected observational data 110 may be stored in a database that includes multiple categories of weather data information. For example, the database may include categories for temperature (see also [0035])); 
 	compare the one or more weather values to baseline weather data for the location and one or more locations to identify a weather event, wherein the weather event is identified in response to determining that the one or more weather values deviate from a corresponding one or more baseline values of the baseline weather data by a threshold amount ([0012]: The system is capable of generating weather notifications for particular geographic locations based on the observational weather data as well as the application of business rules and conditional variables that may vary based upon the particular geography at issue. For example, the global weather notification system may obtain observational weather data in the form of forecasts grids and apply business rules and/or conditional variables to the forecast grid data. The system may also identify relevant users in specific geographic locations and deliver notifications to those users…Further, [0035]: In addition to utilizing "Feels Like" temperature values, extreme heat business rule 130 may incorporate a Departure Value calculation…The Departure Value reflects the difference between a current or forecasted "Feels Like" temperature and the historically average "Feels Like" temperature. In either case, extreme heat business rule 130 may compare the Departure Value to a threshold value. If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification step 150…the calculation of whether the Departure Value meets or exceeds the threshold value may include the application of conditional variables 140, such as for example a climatology grid, to account for regional averages and other relevant differences between geographic locations), where current or forecasted "Feels Like" temperature is interpreted as equivalent to one or more weather values; and the historically average "Feels Like" temperature is interpreted as equivalent to the baseline; and “Extreme Heat Notification” is interpreted as equivalent to weather event. 
([0041]-[0042]: Turning now to FIG. 3, a portion of the automated global weather notification system is shown in the form of a flow diagram…At step 310,requests for notifications are received at the aggregated notification system. At step 320, the notification system identifies users in a particular geographic area); and   
 	provide information relating to the weather event to the user device, wherein the information relating to the weather event includes a visual indicator associated with an impact of the weather event, wherein the impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a threshold amount ([0035], [0041], [0044], Fig. 4: depending on the type of notification required, different subsets of users in different geographic areas may be targeted. For example, if the notification is applicable at the grid level, the notification may be sent only to users within the applicable grid points corresponding to the notification…If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification step 150. (see also [0036]-[0040])), where weather notification, such as an "Extreme Heat Notification," is interpreted as equivalent to information relating to the weather event includes a visual indicator associated with a negative impact of the weather event, and  
	Miller does not disclose:
 	provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a 
 	However, Rainey discloses:
 	 provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, wherein the positive impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a threshold amount ([0058], [0071], [0080], Fig. 9:  the notification modules 480 and/or the procedure modules 490 are color-coded to indicate whether the conditions are favorable or unfavorable. An indication of whether a condition is favorable or unfavorable may be user-specified and stored, for example, as part of the user-specified notification thresholds 332. The system 200 may also include pre-determined indications of whether conditions are favorable or unfavorable. As shown in FIG. 4C, for example, the procedure module 490 may be red to indicate that the conditions are unfavorable while the notification module 480 may be green to indicate that the conditions are favorable. The notification modules 480 and/or the procedure modules 490 may also include user-specified or pre-determined information to describe the weather conditions or a potential impact of the weather conditions…Notifications may have tiered levels of severity. In one example, a purple colored notification may be more severe than a red colored notification and a green colored notification may indicate a reduction in severity…Accordingly, the graphical user interface 380 may output a notification indicating a reduction in severity. For example, the hourly forecasts for those time periods in the module 920 may be colored green…Further, [0089]: Referring back to FIG. 4C, for example, the procedure module 490 illustrates a module configured to identify a user-specified procedure 326 (in that example, "Procedure 9") in response to a user-specified notification threshold 332 (in that example, if the temperature is forecasted to exceed 86 degrees…). Referring to FIG. 7, the procedure module 790 illustrates a module configured to output a user-specified notification … and a user-specified procedure 326 (in that example, "Procedure 9") in response to a user-specified notification threshold 332 …The user-specified procedures 326 may also be output by graphical user interface 380 by a textual presentation (such as the textual notification view 1200), or by any other method such as email, text message, smart phone widget or notification, automated or personal telephone call, etc. The textual notifications and/or the procedures 326 may include text, graphics, maps, animation, audio, a link to receive audio, video, a link to receive video, etc.  (See also [0023], [0029], [0040])).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to  as taught by Rainey. The motivation for doing so would have been in order to output weather information and indicating a level of severity (Rainey, [0071]).

21.	Regarding claim 10, Miller in view of Rainey disclose the computer system of claim 9 as disclosed above. 
 	Miller further discloses wherein the information relating to the weather event to the user device includes one or more of: a description of the weather event, a starting time of the weather event, and a duration of the weather event ([0035]: If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification step 150). 

22.	Regarding claim 11, Miller in view of Rainey disclose the computer system of claim 9 as disclosed above. 
 ([0035]: current or forecasted "Feels Like" temperature). 

23.	Regarding claim 12, Miller in view of Rainey disclose the computer system of claim 9 as disclosed above. 
 	Miller further discloses wherein the one or more baseline values include one or more from a group of record high values, record low values, average values, predetermined threshold values, and calculated threshold values ([0035]: average temperature).

24.	Regarding claim 13, Miller in view of Rainey disclose the computer system of claim 9 as disclosed above. 
	Miller further discloses wherein the one or more weather values are selected from a group of: a wind chill value, a precipitation value, a heat index value, a visibility value, and a dew point value ([0034]: precipitation).  
 	
25.	Regarding claim 15, Miller in view of Rainey disclose the computer system of claim 9 as disclosed above.  
	Miller does not disclose:
 	wherein the visual indicator comprises a color indicator.  
 	However, Rainey discloses:
 (Fig. 9, [0071]:  Notifications may have tiered levels of severity. In one example, a purple colored notification may be more severe than a red colored notification and a green colored notification may indicate a reduction in severity).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to use wherein the visual indicator comprises a color indicator as taught by Rainey. The motivation for doing so would have been in order to output weather information and indicating a level of severity (Rainey, [0071]).

26. 	Regarding claim 17, Miller discloses a computer program product for providing location-based weather services, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith ([0013], Fig. 1: An automated global weather notification system 100), the program instructions executable by a computer to cause the computer to:
 	process weather data to determine one or more weather values for a location ([0012]-[0013], Fig. 1: obtain and process observational weather data in order to automatically determine if a weather notification should be generated. The system is capable of generating weather notifications for particular geographic locations based on the observational weather data…The observational data 110 may be obtained via weather data collection stations, weather databases, satellites, individual weather measuring devices, and/or any other method of collecting and distributing weather data. The collected observational data 110 may be stored in a database that includes multiple categories of weather data information. For example, the database may include categories for temperature (see also [0035])); 
 	compare the one or more weather values to baseline weather data for the location and one or more locations to identify a weather event, wherein the weather event is identified in response to determining that the one or more weather values deviate from a corresponding one or more baseline values of the baseline weather data by a threshold amount ([0012]: The system is capable of generating weather notifications for particular geographic locations based on the observational weather data as well as the application of business rules and conditional variables that may vary based upon the particular geography at issue. For example, the global weather notification system may obtain observational weather data in the form of forecasts grids and apply business rules and/or conditional variables to the forecast grid data. The system may also identify relevant users in specific geographic locations and deliver notifications to those users…Further, [0035]: In addition to utilizing "Feels Like" temperature values, extreme heat business rule 130 may incorporate a Departure Value calculation…The Departure Value reflects the difference between a current or forecasted "Feels Like" temperature and the historically average "Feels Like" temperature. In either case, extreme heat business rule 130 may compare the Departure Value to a threshold value. If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification step 150…the calculation of whether the Departure Value meets or exceeds the threshold value may include the application of conditional variables 140, such as for example a climatology grid, to account for regional averages and other relevant differences between geographic locations), where current or forecasted "Feels Like" temperature is interpreted as equivalent to one or more weather values; and the historically average "Feels Like" temperature is interpreted as equivalent to the baseline; and “Extreme Heat Notification” is interpreted as equivalent to weather event. 
 	receive a request from a user device for weather information for the location ([0041]-[0042]: Turning now to FIG. 3, a portion of the automated global weather notification system is shown in the form of a flow diagram…At step 310,requests for notifications are received at the aggregated notification system. At step 320, the notification system identifies users in a particular geographic area); and   
 	provide information relating to the weather event to the user device, wherein the information relating to the weather event includes a visual indicator associated with an impact of the weather event, wherein the impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a threshold amount ([0035], [0041], [0044], Fig. 4: depending on the type of notification required, different subsets of users in different geographic areas may be targeted. For example, if the notification is applicable at the grid level, the notification may be sent only to users within the applicable grid points corresponding to the notification…If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification step 150. (see also [0036]-[0040])), where weather notification, such as an "Extreme Heat Notification," is interpreted as equivalent to information relating to the weather event includes a visual indicator associated with a negative impact of the weather event, and  
	Miller does not disclose:
 	provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, wherein the positive impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a threshold amount.  
 	However, Rainey discloses:
 	 provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, wherein the positive impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a  ([0058], [0071], [0080], Fig. 9:  the notification modules 480 and/or the procedure modules 490 are color-coded to indicate whether the conditions are favorable or unfavorable. An indication of whether a condition is favorable or unfavorable may be user-specified and stored, for example, as part of the user-specified notification thresholds 332. The system 200 may also include pre-determined indications of whether conditions are favorable or unfavorable. As shown in FIG. 4C, for example, the procedure module 490 may be red to indicate that the conditions are unfavorable while the notification module 480 may be green to indicate that the conditions are favorable. The notification modules 480 and/or the procedure modules 490 may also include user-specified or pre-determined information to describe the weather conditions or a potential impact of the weather conditions…Notifications may have tiered levels of severity. In one example, a purple colored notification may be more severe than a red colored notification and a green colored notification may indicate a reduction in severity…Accordingly, the graphical user interface 380 may output a notification indicating a reduction in severity. For example, the hourly forecasts for those time periods in the module 920 may be colored green…Further, [0089]: Referring back to FIG. 4C, for example, the procedure module 490 illustrates a module configured to identify a user-specified procedure 326 (in that example, "Procedure 9") in response to a user-specified notification threshold 332 (in that example, if the temperature is forecasted to exceed 86 degrees…). Referring to FIG. 7, the procedure module 790 illustrates a module configured to output a user-specified notification … and a user-specified procedure 326 (in that example, "Procedure 9") in response to a user-specified notification threshold 332 …The user-specified procedures 326 may also be output by graphical user interface 380 by a textual presentation (such as the textual notification view 1200), or by any other method such as email, text message, smart phone widget or notification, automated or personal telephone call, etc. The textual notifications and/or the procedures 326 may include text, graphics, maps, animation, audio, a link to receive audio, video, a link to receive video, etc.  (See also [0023], [0029], [0040])).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to use provide information relating to the weather event and other weather information to the user device, wherein the information relating to the weather event includes a visual indicator associated with a positive impact of the weather event, wherein both the information relating to the weather event, including the visual indicator, and the other weather information are presented in a same view by the user device, wherein the positive impact of the weather event includes one or more of: a transition to sunny weather and a high temperature that exceed a historical baseline temperature by a threshold amount as taught by Rainey. The motivation for doing so would have been in order to output weather information and indicating a level of severity (Rainey, [0071]).
 
27.	Regarding claim 18, Miller in view of Rainey disclose the computer program product of claim 17 as disclosed above. 
 	Miller further discloses wherein the information relating to the weather event to the user device includes one or more of: a description of the weather event, a starting  ([0035]: If the Departure Value meets or exceeds the threshold value for a predetermined period of time, extreme heat business rule 130 can signal that a weather notification, such as an "Extreme Heat Notification," should be generated at the generate notification step 150). 

28.	Regarding claim 19, Miller in view of Rainey disclose the computer program product of claim 17 as disclosed above. 
 	Miller further discloses wherein the one or more weather values include one or more from a group of: current weather values, and forecasted weather values ([0035]: current or forecasted "Feels Like" temperature). 

29.	Regarding claim 20, Miller in view of Rainey disclose the computer program product of claim 17 as disclosed above. 
 	Miller further discloses wherein the one or more baseline values include one or more from a group of record high values, record low values, average values, predetermined threshold values, and calculated threshold values ([0035]: average temperature).

30.	Regarding claim 21, Miller in view of Rainey disclose the computer program product of claim 17 as disclosed above.  
([0034]: precipitation).  

31.	Regarding claim 23, Miller in view of Rainey disclose the computer program product of claim 17 as disclosed above.  
	Miller does not disclose:
 	wherein the visual indicator comprises a color indicator.  
 	However, Rainey discloses:
 	 wherein the visual indicator comprises a color indicator (Fig. 9, [0071]:  Notifications may have tiered levels of severity. In one example, a purple colored notification may be more severe than a red colored notification and a green colored notification may indicate a reduction in severity).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to use wherein the visual indicator comprises a color indicator as taught by Rainey. The motivation for doing so would have been in order to output weather information and indicating a level of severity (Rainey, [0071]).



32.	Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, in view of Rainey,  in view of Chan US 2006/0095210 (hereinafter, Chan).

Regarding claim 8, Miller in view of Rainey disclose the computer-implemented method of claim 1 as disclosed above.  
	Miller in view of Rainey does not disclose:
 	wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher.  
 	However, Chan discloses:
 	 wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher ([0033]: Message Type: Heat Index….Definition: 130° F. or greater).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller in view of Rainey to use wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher as taught by Chan. The motivation for doing so would have been in order to display different type of weather messages, such as heat index and probable harmful effect on a person in specific hot environmental condition (Chan, [0034]).

Regarding claim 16, Miller in view of Rainey disclose the computer system of claim 9 as disclosed above. 
	Miller in view of Rainey does not disclose:
 	wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher.  
 	However, Chan discloses:
 	 wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher ([0033]: Message Type: Heat Index….Definition: 130° F. or greater).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller in view of Rainey disclose to use wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher as taught by Chan. The motivation for doing so would have been in order to display different type of weather messages, such as heat index and probable harmful effect on a person in specific hot environmental condition (Chan, [0034]).

Regarding claim 24, Miller in view of Rainey disclose the computer program product of claim 17 as disclosed above.  
	Miller in view of Rainey does not disclose:
 	wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher.  
 	However, Chan discloses:
 	 wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher ([0033]: Message Type: Heat Index….Definition: 130° F. or greater).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller in view of Rainey to use wherein the weather event is selected from a group of: an exposure time of thirty minutes or less to cause frostbite, a wind chill factor that reduces an apparent temperature by seven degrees or more, and a heat index that raises the apparent temperature to 130°F or higher as taught by Chan. The motivation for doing so would have been in order to display different type of weather messages, such as heat index and probable harmful effect on a person in specific hot environmental condition (Chan, [0034]).

Conclusion
  
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864